UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6300


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDUARD BANGIYEV, a/k/a Eddie,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:14-cr-00206-LO-6)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eduard Bangiyev, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eduard Bangiyev appeals the district court’s order dismissing his petition for writ

of error coram nobis or audita querela. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Bangiyev, No. 1:14-cr-00206-LO-6 (E.D. Va. filed Feb. 14, 2019;

entered Feb 15, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2